Citation Nr: 1717145	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  02-00 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a thoracic spine disability.


REPRESENTATION

Veteran represented by:	William R. Fisher, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 12, 1976 to October 27, 1976. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2000 rating decision and December 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In August 2016, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
The Veteran initially submitted a claim for entitlement to service connection for PTSD.  See VA Form 21-4138, Statement in Support of Claim, received July 2000.  The medical evidence of record includes diagnoses for psychiatric disabilities other than PTSD.  Although the Veteran sought service connection only for PTSD, a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as PTSD, but instead makes a general claim for compensation for the difficulties posed by the mental condition.  Id.  Accordingly, the Board has reframed the issue on appeal, as shown on the title page.

In November 2006, the Board denied service connection for a thoracic spine disability and service connection for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and the Court granted a Joint Motion for Remand (JMR), vacated the November 2006 Board decision and remanded the issue to the Board for readjudication.

This case was previously remanded by the Board in October 2003, June 2008, and July 2012.  The case has been returned to the Board for review.
 
 
FINDINGS OF FACT

1.  The probative evidence of record indicates that the Veteran has been diagnosed with PTSD that is linked to an in-service personal assault that occurred during basic training, and the record includes credible supporting evidence that the in-service personal assault occurred.

2.  The most probative evidence of record does not establish that a current thoracic spine disability is related to an in-service injury, event, or disease.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (f)(5) (2016).

2.  The criteria for service connection for thoracic spine disability are not met.  38 U.S.C.A. §§ 1131, 5107 (b); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).  For cases certified to the Board prior to August 4, 2014 (such as the Veteran's case), a diagnosis of PTSD must be in accordance with the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125 (a)(2013); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA purposes, 79 Fed. Reg. 45,093 (Aug. 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).  

Special consideration must be given to claims for service connection for PTSD based on personal assault as a result of the sensitivity and difficulty in establishing proof of the assault in such claims.  Patton v. West, 12 Vet. App. 272 (1999).  This evidence includes, but is not limited to: medical records, police records, statements from the Veteran's family and friends, and changes in behavior, to include, substance abuse, a request for a transfer to another military duty assignment, and unexplained changes in social behavior.  This evidence is still subject to a credibility analysis.  Menegassi v. Shinseki, 638 F. 3d 1379, 1382 (Fed. Cir. 2011).  VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a).    
 
PTSD - Analysis

The Veteran contends that he has PTSD due to an in-service event.  The Veteran asserts, that during basic training, his drill instructor threw him into a cement-lined grenade pit, after which another fifteen soldiers jumped into the pit and on top of the Veteran.  See, e.g., Correspondence received by VA in March 2003.  The Veteran has reported this event to his treatment providers, in materials submitted in furtherance of his claim for VA benefits, and during an April 2001 VA PTSD examination.   

Turning to the relevant evidence of record, the VA treatment records and the April 2001 VA PTSD examination report reflect that the Veteran has been diagnosed with PTSD.  In particular, the April 2001 VA PTSD examination report notes that the Veteran meets the criteria for PTSD under the DSM-IV.  Therefore, the record shows that the Veteran has a current diagnosis of PTSD under DSM-IV.

In addition, the April 2001 VA PTSD examiner cited the Veteran's history in the military as a stressor related to his PTSD.  The Board accepts the April 2001 VA examiner's statements as it was based on a review of the record, an in-person interview with the Veteran, and an in-person examination of the Veteran.  It is supported by and consistent with the overall record and with the Veteran's interview and examination.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the record also reflects a link, established by competent medical opinion evidence, between the current PTSD and an in-service stressor.  The issue left for consideration, therefore, is whether credible supporting evidence has been presented to show that the claimed in-service stressor occurred.      

In support of the Veteran's assertions of an in-service personal assault during basic training, the record contains the Veteran's service treatment records and service personnel records.  The Veteran's service treatment records contain a notation dated October 1976.  The physician's notes state that the Veteran complained of middle back pain.  The notes further state the Veteran's back pain stemmed from a motor vehicle accident that occurred in March 1976.  The alleged motor vehicle accident occurred prior to the Veteran's entrance examination in July 1976, which do not reflect a back injury prior to entry into service.  On the contrary, the Veteran's service treatment records affirmatively state the Veteran's spine and musculoskeletal system were normal upon examination.  

The Veteran's service treatment records reflect that he sought treatment for a back injury around the time the alleged in-service stressor occurred.  Even though the service treatment records do not reflect a personal assault occurred, such events are not usually the kind of events that are reported.  Moreover, the service treatment records indicating the Veteran injured his back are consistent with his statements and constitute credible supporting evidence that the claimed in-service stressor occurred.  In addition, the Board finds the lay statements from the Veteran, including reports to treatment providers prior to the filing of his claim for service connection for PTSD, are competent and credible evidence in support of the Veteran's reported in-service personal assault.  

The Veteran's service personnel records also contain evidence that a personal assault occurred while in service.  Under 38 C.F.R. § 3.304 (f)(5), behavioral changes may constitute credible evidence of a personal assault.  Behavioral changes include requests for a transfer to another military unit.  The Veteran's service personnel records indicate that in October 1976 he requested to be discharged from the military, due in part to a nervous condition.  Additionally, the records reflect that the Veteran sobbed during consultation relating to his discharge.  

The Veteran has been consistent in his accounts of a personal assault during basic training.  He has reported the assault in similar fashion to VA treatment providers, in materials submitted in furtherance of his claim for VA benefits, and to the April 2001 VA examiner.  The Board has carefully reviewed the record and finds no evidence contradicting the Veteran's account.  Furthermore, the Board finds that the service treatment records and service personnel records constitute credible supporting evidence of the type required for service connection under 38 C.F.R. § 3.304 (f).  Thus, the Board concludes that the Veteran's generally credible accounts of personal assault are bolstered by the credible supporting evidence.

In summary, the Board finds that the probative evidence of record indicates that the Veteran's PTSD is linked to an in-service personal assault that occurred during basic training, and the record includes credible supporting evidence that the in-service personal assault occurred.  As such, the criteria for entitlement to service connection for PTSD have been met, and the claim must be granted.  38 U.S.C.A. §§ 1131, 5107 (b); 38 C.F.R. § 3.102, 3.303, 3.304 (f); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Thoracic Spine Disability - Analysis

The Veteran contends that he has a current back disability due to an in-service event.  The Veteran asserts, that during basic training, his drill instructor threw him into a cement-lined grenade pit, after which another fifteen soldiers jumped into the pit and on top of the Veteran.  See, e.g., Correspondence received by VA in March 2003.  The Veteran has reported this event to his treatment providers, in materials submitted in furtherance of his claim for VA benefits, and during April 2001 and April 2004 VA examinations.   

With respect to an in-service injury or disease, the Veteran is considered competent to report in-service events such as being thrown into a cement-lined pit by his drill instructor.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Additionally, the record contains the Veteran's service treatment records which show he sought medical treatment for back pain in October 1976.  The physician's notes state that the Veteran complained of middle back pain.  The notes further state the Veteran's back pain stemmed from a motor vehicle accident that occurred in March 1976.  The alleged motor vehicle accident occurred prior to the Veteran's entrance examination in July 1976, which do not reflect a back injury prior to entry into service.  

On the contrary, as stated above, the Veteran's service treatment records affirmatively state the Veteran's spine and musculoskeletal system were normal upon examination.  

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304 (b).  If a pre-existing disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.

In this case, the service treatment records do not reflect that the Veteran was noted as having any back condition upon examination, acceptance, and enrollment into service.  He is therefore presumed to have been in sound condition as to back injuries when examined, accepted, and enrolled for service, and the claim is one for service connection rather than for service-connected aggravation.  See 38 U.S.C.A. §§ 1111, 1132.  Accordingly, the burden falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the disability both pre-existed the Veteran's active service and was not aggravated by the active service.

The only evidence showing that the Veteran's back injury pre-existed the Veteran's active service is the physician notation in the Veteran's service treatment records.  There are no contemporaneous records of treatment for a back injury dated prior to the Veteran's period of active service from September 1976 to October 1976.  Furthermore, the Veteran has indicated that his back injury is due to in-service events.  As such, the evidence does not clearly and unmistakably show that the Veteran's back injury pre-existed his active service.  Furthermore, even if there was clear and unmistakable evidence that the back injury pre-existed his active service, the evidence does not clearly and unmistakably show that the Veteran's back injury was not aggravated during active service.  Accordingly, the presumption of soundness is not rebutted, and the Veteran's claim must be treated as an ordinary claim for service connection.  See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).   

Concerning evidence of a current disability, the medical evidence of record shows that the Veteran has been diagnosed with degenerative joint disease of the thoracic spine.  See, e.g., April 1999 VA spine examination.  Thus, there is evidence that the Veteran has a current disability of the thoracic spine.

Accordingly, the record shows that the Veteran received in-service treatment for a mid-back injury that was manifested by pain, and that he currently has degenerative joint disease of the thoracic spine.  Therefore, the question remaining for consideration is whether there is a causal link between the in-service injury and the current disability.  

In that regard, following separation from active service, the objective evidence does not reflect complaints regarding the back or thoracic spine until years after separation from active service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection.)  

Additionally, the Veteran's private treatment records reflect numerous injuries to his back where he sought medical treatment after his separation from service.  During these private examinations the Veteran never stated his injuries related to his military service.  At a March 1991 examination the Veteran stated he was working on crates of produce and slipped on a wet floor and landed on his back.  The Veteran was referred for an x-ray which reported as normal.  The Veteran was then treated for a soft tissue involvement of the mid back for the next several months.  A July 1991 private physician examination shows the Veteran was examined after he fell down twelve steps and slid down on his back all the way down.  In August 1992, the Veteran received a consultation relating to his back and he stated he had back problems off and on from heavy duty at work.  In November 1993, the Veteran was injured while boarding a bus that stopped suddenly.  In a February 1996 psychological consultation the Veteran stated he slipped on ice and fell on the ground, injuring his back and has been treating his back pain with chiropractic care.  In July 1997, the Veteran was involved in a slip and fall accident after which a thoracic spine thermogram was abnormal and consistent with thoracic myofascitis.  In March 2000, the Veteran told a chiropractor that he was involved in a work related accident in which he injured his back.    

The Veteran was provided a VA medical examination in April 1999.  At the examination the Veteran complained of pain in his mid and low back and throughout his spine.  The Veteran stated he injured his back doing exercise training and basic training during service.  During examination, the examiner noted the Veteran had tenderness in the thoracic spine and diagnosed the Veteran with degenerative joint disease of the thoracic spine.  The examiner did not provide an opinion as to whether the Veteran's current thoracic spine disability was related to the Veteran's military service.    

The Veteran was provided a VA medical examination in April 2001.  The examiner noted that the Veteran reported his thoracic spine injury incurred due to a fall he had in service and that the pain has been progressive since the initial injury.  During examination, the Veteran stated he was briefly hospitalized and given a medical discharge as a result of his back disability.  Additionally, the Veteran stated that after the injury occurred he was stretchered off to sick bay and he was not able to move his legs for a couple of weeks.  The examiner also noted the Veteran has undergone multiple regimes of physical therapy.  The examiner stated that during examination the Veteran appeared to be histrionic and withdrew from touch initially and then on reexamination the Veteran did not respond in a negative way.  The April 2001 examiner diagnosed the Veteran with degenerative joint disease of the thoracic spine.  However, the April 2001 VA examiner did not provide an opinion as to whether the Veteran's current thoracic back injury was due to the in-service injury.    

The Veteran was provided a third VA spine examination in April 2004.  The April 2004 examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  The examiner noted the Veteran's history of an in-service fall onto a concrete surface.  The examiner noted that during the examination he was not able to properly examine the Veteran's back freely due to exaggerated symptoms and the lack of cooperation.  The examiner opined that the Veteran's current thoracic spine disability is not at least as likely due to his military service.  As rationale the examiner stated any major trauma in 1976 of the mid back would show some local changes in the skin or bone or underlying its structure.    

In determining whether the record reflects that the Veteran's current thoracic spine disability is related to the in-service injury, the Board acknowledges the Veteran's belief that there is such a causal connection.  The Board notes that the Veteran is competent to report the onset and continuity of symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465,469 (1994).  In addition, the Board does not question his credibility in his assertions that he first experienced mid back pain following the in-service personal assault and that he has continued to experience mid back pain since that time.  However, the Board further notes that symptoms such as pain do not, in and of themselves, constitute a disability for which service connection may be granted.  See, e.g., Sanchez-Benetiz v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Therefore, at issue in this case is not whether the Veteran's pain is related to his in-service injuries, but rather whether the diagnosed mid back disability of degenerative joint disease of the thoracic spine is related to the in-service injury.  The Veteran is not considered competent to medically attribute his current thoracic spine disability to a specific cause, as doing so requires medical knowledge and expertise that the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, his statements do not constitute competent evidence that may be probative in showing an etiological relationship between the in-service injuries and the current thoracic spine disability.  To determine whether such a relationship exists, the Board turns to the competent medical evidence of record.  

The April 2004 VA examiner opined that the Veteran's current thoracic spine disability is less likely than not related to the in-service injury based on review of the record, interview of the Veteran, and examination of the Veteran.  In support of this opinion, the VA examiner stated the Veteran has numerous claims of injuries to his back since he separated from service.  Additionally, the VA examiner stated that if any major trauma occurred in 1976 the back would show some local changes in the skin or bone.  The Board affords probative weight to the April 2004 examiner's opinion because it was based on the examiner's medical expertise and knowledge and because it was based on and consistent with an examination of the Veteran and the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has also considered whether the Veteran is entitled to service connection for a back disability on a presumptive basis as a "chronic disease."  See 38 C.F.R. § 3.303 (b).  Arthritis is included in the list of "chronic diseases" under 38 C.F.R. § 3.309 (a) and may be service connected on a presumptive basis if manifested to a compensable degree within one year of separation from active service.  In this case, there is no indication in the service treatment records that the Veteran was ever diagnosed with arthritis of the thoracic spine during active service.  Furthermore, the record does not show that he was diagnosed with arthritis of the thoracic spine or any other "chronic disease" listed under 38 C.F.R. § 3.309 (a) within one year of separation from active service.  Therefore, service connection is not warranted on a presumptive basis under the provisions of 38 C.F.R. §§ 3.303 (b), 3.307, and 3.309.

In summary, the record shows that, during his active service, the Veteran did suffer an in-service injury and reported mid back pain.  However, the probative evidence of record does not show that the Veteran has a current disability that is at least as likely as not causally or etiologically related to his active service or any incident therein, to include an injury to his mid back sustained when he was thrown into a cement-lined grenade pit.  In light of the above, the Board concludes that the preponderance of the evidence is against the claim.  As such, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in August 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

Identified VA medical treatment records, service medical treatment records, and private medical treatment records have been associated with the claims folder.  In accordance with the Board's June 2003 remand the RO asked the Veteran to identify all health care providers that treated him for a mid-back disorder prior to service in a letter sent December 2003.  In accordance with the Board's June 2003 remand the RO also scheduled the Veteran for a VA examination relating to the Veteran's mid-back disability.  Additionally, in accordance with the Board's July 2012 remand, Social Security Administration (SSA) records were requested and associated with the claims folder.   The Board's June 2003 and July 2012 remand directives were completed.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).

In addition, the Veteran was provided a VA medical examination in April 2004 to determine the nature and etiology of his thoracic spine disability.  38 C.F.R. § 3.159(c)(4).  The VA examiner performed a physical examination of the spine, listed the diagnosis of the thoracic spine, reviewed the claims folder, described the Veteran's reported history, and provided an opinion with supporting rationale.  The examiner referred to the evidence and explained that the thoracic spine disability was not related to the Veteran's military service.  The Board finds that the VA examination and opinion are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

At his August 2016 hearing the Veteran' representative requested an extension of time in order to attempt to obtain additional evidence relating to the Veteran's mid back disability claim.   However, the Veteran has not provided any additional evidence relating to the mid back claim since the August 2016 hearing.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned explained the issue on appeal.  In addition, the undersigned questioned the Veteran regarding medical treatment that he received with respect to his thoracic spine disability.  There is no suggestion of deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, id., the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).


ORDER

Entitlement to service connection for post-traumatic stress disorder is granted.

Entitlement to service connection for thoracic spine disability is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


